In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Objections
Claims 19 – 24 are objected to because of the following informalities:  
Claim 19 recites the limitation “a pivot joints” which has a typographical error. For the purposes of this Action, the limitation is interpreted as -- pivot joints. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5 – 9, 12, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 2004/0072454 A1) in view of Samal et al (US 2015/0378109 A1).
Regarding claim 1, Nakajima discloses (Figs. 1 – 4; para. 0061 – 0102) a fiber-optic connector 20 (“The optical connector plug 20 is constituted by a ferrule 21 for holding an optical fiber 1” at para. 0063) comprising (see annotated Fig. 3C below): 
a unitary housing 23 having a main body (Figs. 3C and 4 clearly show that the housing 23 is formed as a single/unitary part) supporting a ferrule 21 adapted to terminate an optical fiber 1 (comprised in a fiber-optic cable 2 as seen in Fig. 3C; “The optical connector plug 20 is constituted by a ferrule 21 for holding an optical fiber 1, a plug housing 23 for directly holding the ferrule 21 …” at para. 0063; “The ferrule cylindrical member 25 is provided with a cylindrical shape and includes an optical fiber inserting hole 27 capable of inserting the optical fiber 1 by penetrating in the axial direction at inside thereof” at para. 0065, emphasis added), the unitary housing including a pair of opposing sides (upper and lower sides in annotated Fig. 3C), each of the pair of opposing sides defining a protruding catch 39 (“the plug housing 23 is provided with a pair of claw portions 40 to interpose the ferrule 21 and provided with locking claws 39 at inner faces of front end portions thereof opposed to each other” at para. 0084, emphasis added). 

    PNG
    media_image1.png
    508
    1063
    media_image1.png
    Greyscale

Annotated Fig. 3C of Nakajima.

Nakajima uses a special releasing jig/tool 200 (Fig. 14; para. 0195 – 0199) whose prongs 201,202 “… are interposed between the locking claws 39 and the adapter housing 52B while pushing to widen to elastically deform the claw portions 40 of the optical connector plug 20 to thereby release-engagement between the optical connector plug 20 and the optical connector adapter 50B” (para. 0198). Nakajima does not teach that a release arm pivotally coupled to each of the opposing sides of the main body can instead be used for unlatching/releasing. However, Samal discloses (Figs. 1 – 4; para. 0026 – 0034) a fiber optic connector 69 (“the fiber optic connectors 69” at para. 0026) comprising: 
a housing having a main body 122 (“a connector body (122)” in the Abstract) supporting a ferrule adapted to terminate an optical fiber 100 (“In other embodiments, the end portion of the optical fiber can be supported by a ferrule” at para. 53), the housing 122 including a side (upper side of 122 in Figs. 1 – 3) defining a protruding catch 70, the housing 122 further comprising a release arm (a T-shaped release arm  whose left end defines/comprises 70) pivotally coupled to the (upper) side “The fiber optic connectors 69 include latches 70 (e.g., resilient cantilever style latches) that engage catches 71 of the fiber optic adapter 64” at para. 0026).  

    PNG
    media_image2.png
    726
    1281
    media_image2.png
    Greyscale
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the fiber-optic connector 20 of Nakajima can additionally comprise, in accordance with the teachings of Samal, a release arm pivotally coupled to each of the opposing sides of the main body, so that the fiber-optic connector 20 can be released/unplugged from the adapter 58B by an operator by simply pressing on the release arms inwardly (towards the central/longitudinal axis of the connector) to flex/pivot the release arm, pivot the protruding catches 39 outwards (as illustrated by a dotted line in the modified Figure below), and thereby unlatch them from corresponding catches 60,61 (shown in Fig. 2A of Nakajima) of the adapter. No special tool/jig is required which facilitates releasing/unplugging.    

A fiber-optic connector of the Nakajima – Samal combination. The drawing is produced by adding a pivotally-coupled release arm of Samal to both sides of the main body in Fig. 3C of Nakajima. 

Regarding claim 2, the Nakajima – Samal combination considers that each of the (T-shaped) release arms includes an integral release bar (defined by a right end portion of each release arm) that pivots with the release arm (see the modified Figure provided above for claim 1).  
Regarding claim 5, the fiber optic connector of the Nakajima – Samal combination comprises a pivoting joint (see the modified Figure provided above for claim 1) between each release arm and the corresponding side of the main body of the unitary housing, wherein each of the release arms is pivotal about one of the pivoting joints between a (horizontal) latching position and a (inclined/titled) release position.  
Regarding claim 6, in the fiber optic connector of the Nakajima – Samal combination, each of the release arms includes a wing (the leftmost portion of each release arm in the modified Figure provided above for claim 1) extending away from the main body of the housing and adapted to facilitate pivoting of the release arm.  
Regarding claim 7, in the fiber optic connector of the Nakajima – Samal combination, the main body supports a spring 24 for axially biasing the ferrule 21 within the main body 23 (Fig. 3C; the modified Figure provided above for claim 1; “an urge spring 24 for urging the ferrule 21 to a side of a front end face in the axial direction thereof” at para. 0063).  
Regarding claims 8 and 9, while the fiber optic connector of the Nakajima – Samal combination comprises a spring 24 for axially biasing the ferrule 21 within the main body 23, it would be obvious to a person of ordinary skill in the art that such spring could be omitted and/or replaced by another resilient element which can be either separate from or integral with the main 
Alternatively, the Examiner takes official notice that fiber-optic connectors/plugs that do not comprise a biasing spring for a ferrule and/or comprising a resilient element(s) for basing it are well known in the art. Such design choices would be obvious to a person of ordinary skill in the art as suitable/workable design choices. 
Regarding claim 12, the unitary housing of the Nakajima – Samal combination does not support a splice (Fig. 3C of Nakajima shown a continuous optical fiber 1 without a fiber stub).
Regarding claim 19, the teachings of Nakajima and Samal combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited step limitations of a corresponding method of removing a fiber optic connector from optical distribution equipment, as detailed above for claim 1. Specifically, the Nakajima – Samal combination considers a method of removing a fiber optic connector (20 in Nakajima; 69 in Samal) from optical distribution equipment (an adapter 50 B in Fig. 14 of Nakajima; an adapter 64 in Fig. 1 of Samal), comprising: 
applying force to a pair of release arms of the fiber optic connector 20 to pivot the release arms about pivot joints of a unitary housing 23 (see the modified Figure provided above for claim 1) that includes the release arms and also supports a fiber optic ferrule 21, the force being applied (to the left portions of the T-shaped release arms) towards a central axis of the fiber optic connector (so that the protruding catches 39 pivot away from the central axis).  
Regarding claim 20, the method of the Nakajima – Samal combination comprises the step of pulling, subsequent to the applying force, the unitary housing out of the optical distribution equipment.  
Regarding claim 22, in the method of the Nakajima – Samal combination, the applying force causes protrusions of latching arms (comprising 60,61 of an adapter in Fig. 2A) of the optical distribution equipment (the adapter) to disengage protruding catches 39 of the release arms (see the modified Figure provided above for claim 1).  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Samal, and further in view of Hakogi et al (US 6,135,644).
Regarding claims 3 and 4, both Nakajima (Fig. 3C) and Samal (Figs. 1 – 3) illustrate only embodiments of a release arm without openings/penetrations for receiving corresponding catches 60,61 of a counter-part element (e.g., the adapter in Fig. 2A of Nakajima). However, Hakogi discloses (Figs. 1 – 5) pairs of counter-part elements that are latched by using protruding catches and latch arms and illustrates BOTH an embodiment similar to those of the Nakajima – Samal combination (i.e., a latching arm does not have openings/penetrations, as in Fig. 1) AND an embodiment (Fig. 5) wherein each latching arm 314 has a through-hole/opening 314C for receiving protruding catches 211C of a counter-part element 200. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the release arms of the Nakajima – Samal combination can each have one or more through-holes/openings, as a suitable/workable design choice explicitly illustrated by Hakogi, in order to securely latch the connector/plug and the adapter.  


    PNG
    media_image3.png
    632
    1045
    media_image3.png
    Greyscale


Release arms having through-hole(s)/opening(s) that define a window.

Claims 14 – 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Samal, and further in view of Applicant Admitted Prior Art (hereinafter AAPA).
Regarding claims 14, 15, 23, and 24, Nakajima lists several standard types of fiber-optic connectors/plugs, including an SC type (para. 0006). Hence, the Nakajima – Samal combination considers that the contemplated fiber-optic connector/plug can be configured according to the SC type, as one of suitable/workable types. While the Nakajima – Samal combination does not cite The particular standard is governed by the Fiber Optic Connector Intermateability Standard (FOCIS) for SC connectors (FOCIS 3). FOCIS 3 covers, for example, adapter interface dimensions, adapter sleeve characteristics, adapter mounting characteristics, adapter keying characteristics, connector interface dimensions, ferrule characteristics, etc.” (para. 0005 of the instant specification, as provided by US 2020/0174198 A1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the fiber-optic connector/plug of the Nakajima – Samal combination can be configured to have an SC type that meets TIA FOCIS 3 standards, as a well-known protocol, in order to ensure inter-connectivity with other TIA FOCIS 3-compliant plugs and adapters (“The standardization protocol requires, for example, that all SC connectors be compatible/interchangeable with SC adapters and SC termination receptacles” at para. 0005 of AAPA).
 Further for claims 15 and 23, the Nakajima – Samal – AAPA combination considers an assembly comprising the TIA FOCIS 3-compliant SC-type fiber-optic connector and a counterpart TIA FOCIS 3-compliant SC adapter (corresponding to the adapter 50B in Fig. 14 of Nakajima and the adapter 64 in Fig. 1 of Samal and configured to meet TIA FOCIS 3 standards, which are citied by AAPA). The protruding catches 39 (see the modified Figure provide above for claim 1) releasably engage a pair of latch arms 60,61 (shown in Fig. 2A of Nakajima) of the SC adapter.  
Regarding claim 16, in the assembly of the Nakajima – Samal – AAPA combination, the release arms are adapted to pivot to push apart the latch arms of the SC connector to disengage the latch arms 60,61 of the adapter from the protruding catches 39 of the connector 20 (see the modified Figure provide above for claim 1).  
Regarding claim 17, in the assembly of the Nakajima – Samal – AAPA combination, the adapter (corresponding to the adapter 50B in Fig. 14 of Nakajima and the adapter 64 in Fig. 1 of Samal and ) comprises a main body defining first and second connector sockets (left and right sockets) each adapted to receive a housing of a connector (as shown in Figs. 2A – 2C of Nakajima and in Fig. 1 of Samal). 
 Regarding claim 18, in the assembly of the Nakajima – Samal – AAPA combination,
the adapter 50 (Figs. 1 and 14 of Nakajima) is supported (to the mounting board 100 by using fixing portions 71) in optical distribution equipment.  

Claims 10, 11, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Samal, and further in view of Elenabaas et al (US 2017/0212313 A1).
Regarding claim 10, in the fiber optic connector of the Nakajima – Samal combination, the unitary housing (corresponding to 23 in Nakajima) defines: 
a forward plug region defining a plug cavity (the right portion of the connector 20 in Fig. 3C of Nakajima in which the ferrule portion 25 is disposed and which is plugged/inserted into the adapter, as shown in Figs. 2A – 2C); 
a tail region (left region of 23 in Fig. 3C) through which the optical fiber 1 is inserted into the housing; and 
an intermediate region between the (right) plug region and the (left) tail region, the intermediate region defining an internal cavity (as seen in Fig. 3C of Nakajima).  
While Figs. 2 and 3 of Samal show that the fiber-optic connector 64 has a (right) tail region 126 to which a boot (with a segmented outer profile) is secured, the Nakajima – Samal combination does not expressly name the boot as such. However, Elenabaas discloses a fiber-optic connector 300 (e.g., Figs. 16 and 17; para. 0094 – 0099) comprising a tail region/part 346 as seen in Fig. 17; “The boot 36 is configured to be more flexible than the connector body 26 and to provide the fiber optic cable 24 with bend radius and/or strain relief at the cable-to-connector interface” at para. 0051; also para. 0096). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the tail region of the fiber optic connector of the Nakajima – Samal combination can be secured to a strain relief boot, which is generally suggested by the Nakajima – Samal combination and expressly named by Elenabaas, in order to provide strain relief (para. 0051 and 0096 of Elenabaas) and thereby prevent damage to the optical fiber. 
Regarding claim 11, the Nakajima – Samal – Elenabaas combination considers BOTH a embodiment without a splice (see the arguments above for claim 12) AND an embodiment wherein the intermediate region can be configured as a splice region 368 (Fig. 17 of Elenabaas) defining the internal cavity within the unitary housing for supporting a splice (using an optical stub 369; “… the optical fiber 42 is optically spliced to an optical fiber stub that extends through and is potted within the central longitudinal opening of the ferrule 32” at para. 0051; “In the case of a spliced embodiment, the polished end of a stub fiber spliced to the optical fiber 42 can be positioned at the end face 58.” at para. 0052; “In other implementations, the optical fiber 364 is spliced at a splice location 368 to a stub fiber 369 extending proximally from the connector 310 (e.g., from the ferrule 325)... In certain implementations, the splice location 368 is disposed within the connector 310. In certain implementations, the splice location 368 is disposed within the spring press 340” at para. 0095 of Elenabaas).  
Regarding claim 13, the Nakajima – Samal – Elenabaas combination considers that the tail region includes an integral hollow tail axially extending from a back of the main body, the integral hollow tail being adapted to couple to the strain relief boot (according to Figs. 1 – 3 of Samal and/or Figs. 1 and 17 of Elenabaas). 
Regarding claim 25, the Nakajima – Samal – Elenabaas combination considers that the integral hollow tail includes a crimping tab/shoulder 346a (flexible/pressable tabs in Fig. 16 of Elenabaas) pressable into an interior hollow space of the integral hollow tail 340 (“The second section 346 defines a shoulder 346a to which the boot 350 attaches. In the example shown, the second section 346 of the spring press 340 defines includes two members that can be flexed towards each other (examiner’s note: to fix and support the optical fiber). For example, the members can deflect inwardly when the boot 350 is mounted over the members. Each member defines one of the shoulders 346a. A latching surface of the boot 350 engages the shoulders 346a” at para. 0097 of Elenabaas, emphasis added).   

Allowable Subject Matter
While no  allowable subject matter is present at this time, the subject matter pertaining to claim 21 would be allowable, if Applicant overcomes the applied claim objections and rewrites claim 21 in independent form including all of the limitations of the base claims and any intervening claims.
The reason for indicating allowable subject matter is that none of the prior art of record, taken alone or in combination, provides a motivation for a person of ordinary skill in the art to modify the fiber-optic connector of Nakajima so that it can be released from an adapter by applying a force that causes release bars of the unitary housing to push latching arms of the optical distribution equipment away from the central axis. On the contrary, Nakajima teaches that it is the latching arms 40 of the connector 20 (not the latching arms 60,61 of the adapter) that are pushed away (by the tool/jig 200 in Fig. 14) from the central axis. Samal teaches the same type of latching arrangement as in Nakajima (the T-shaped pivotable release arms in Samal move the latching arms 70 of the connector away from the central axis, rather than the latching arms 71 of the adapter) so the Nakajima – Samal combination would not meet the above-referenced limitation.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0168148 A1
JP 61-219013
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896